Citation Nr: 1401398	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to April 1946.  

This matter was first addressed as part of decision/remand issued by the Board of Veterans' Appeals (Board) in December 2012.  As discussed at that time, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, it was observed that the medical evidence of record had raised the issue of entitlement to TDIU and, as such, was properly before the Board as part of an increased rating claim first addressed in a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

The Board remanded the claim in December 2012.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a single service-connected disability rated at 60 percent or more, as his service-connected disabilities that combine for a total disability rating of 60 percent stem from a common etiology.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The letter informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue certified to the Board (i.e. an increased rating for depression) and also allowed the Veteran to discuss his thoughts regarding an increased rating for bilateral hearing loss.  Based in part on the Veteran's statements during the hearing, the Board added the issue of entitlement to TDIU and remanded the issue for adjudication following consideration of an increased rating for bilateral hearing loss.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claim certified to the Board, and the Veteran, through his separate and concurrent statements has demonstrated that he has actual knowledge of the elements necessary to substantiate his claim for entitlement to TDIU.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  The Board notes that the Veteran is reportedly in receipt of benefits from the Social Security Administration (SSA); however, the evidence indicates that these benefits were awarded due to the Veteran's age and not based on entitlement to Supplemental Security Income (SSI) from SSA.  As such, the Board concludes that a remand is not required to obtain these records.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not otherwise claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The RO provided the Veteran appropriate VA examinations for one or more of his service-connected disabilities in March 2009, July 2010, and May 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations provide sufficient information to assess the current severity of the Veteran's service-connected disabilities and the affect these disabilities have on his employability.  The May 2011 VA examinations, in particular, specifically considered the effects of the Veteran's service-connected disabilities on his occupational functioning.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In reaching that conclusion, the Board notes that VA is not required to obtain a single medical opinion considering the combined impact or effects of all the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In addition, subsequent to the Board's December 2012 remand the Veteran failed to appear at his scheduled February 2013 VA audio examination.  The Board recognizes that notification of the February 2013 VA audio examination is not of record.  That said, despite notice of his failure to appear at the scheduled February 2013 VA audio examination in a February 2013 rating decision and September 2013 Supplemental Statement of the Case (SSOC), the Veteran has not claimed that he failed to receive notice of the VA examination or otherwise provided any argument as to why the examination should be rescheduled.  In this case, there is no evidence that the Veteran was not notified as to the VA examination and, indeed, the Veteran has not explicitly made such a contention.  Cf. Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (holding that where the record does not include a copy of the notice that was sent to the Veteran to report for the VA examination for which he reportedly failed to appear that the presumption of regularity to notice of examinations does not apply where the Veteran contends that such notice was not received).

Based on the readjudication of the TDIU claim after adjudication of the claim for an increased rating for bilateral hearing loss, the Board finds that there has been substantial compliance with its December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, the Board notes that the Veteran's service-connected disabilities include a 50 percent rating for depression associated with bilateral hearing loss, a 20 percent rating for bilateral hearing loss, and a 10 percent rating for tinnitus.  The combined rating for these disabilities is 60 percent.  As the Veteran's service-connected disabilities stem from a common etiology, the combined disability rating meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran asserts that his service-connected bilateral hearing loss, depression, and tinnitus are the primary causes of his asserted unemployability, with the hearing problems being the most significant.  The evidence indicates that the Veteran ceased working as a security guard in 2006.  During the appellate time period, the Veteran was denied entitlement to TDIU in July 2010 and June 2011 rating decisions.  

A January 2009 letter from a private physician, Dr. W.R.R., noted that the Veteran was very depressed, with symptoms of withdrawal, loss of interest, lack of energy, poor concentration, avoidance of people, sluggish thinking, and confusion.  The Veteran avoided people and had even stopped attending church services, "because he can hardly hear anything there."  In addition, the letter stated that the Veteran "cannot hear very much any more and states he cannot go anywhere."  The physician diagnosed the Veteran with severe Major Depressive Disorder that was related to his service-connected hearing loss and tinnitus and concluded, "In my opinion this gentleman is 100% disabled.  He is unemployable.  He is unable to establish or maintain effective relationships with other people."

The Veteran was afforded a VA psychiatric examination in March 2009.  The Veteran stated at that time, "My problem I believe is basically a tone problem.  I can be in a room full of people and cannot understand a word anybody is saying unless I am right next to the person speaking, and that person speaks directly to me and slowly and distinctly.  If I go to church, most of the time, I can't understand what the preacher is saying enough to get the gist of what he is saying.  I have two grandchildren age 8 and 6 and I can't understand what they are trying to tell me.  I have a hearing aid that the V.A. gave me.  It does no good to use because i[t] just makes a loud garble of words.  As for television, I don't watch movies anymore.  I watch the news occasionally and try to understand what is being said."  As to his current psychiatric symptoms, the Veteran reported constant anxiety, depression, anhedonia, anergia, and isolation.  Following examination, the examiner concluded that it was at least as likely as not that the depression was related to the Veteran's hearing loss and tinnitus.  The rationale was that the Veteran could not hear conversations and, therefore, did not want to circulate with people, which worsened his isolation and depression.  The best description was that the Veteran occasionally had some interference in performing activities of daily living due to his advanced age.  Moreover, he was unable to establish and maintain effective work/school and social relationships because of his hearing loss.  

In a January 2010 treatment record, the Veteran noted receiving hearing aids several years previously, but that they merely made the noises louder and did not actually improve hearing acuity.  In May 2010, the Veteran reported poor sleep, anhedonia, fatigue, and social isolation.  The treatment provider noted that the Veteran's depression had been worsening as his hearing declined.  In addition, the treatment record stated, "He can no long[er] work and is unemployable secondary to his depression and hearing loss."  Another May 2010 VA treatment record included the Veteran's reports that he had been issued hearing aids in 2004, but that they did not help his reported difficulties, specifically "a tone problem and ringing in ears."

The Veteran was afforded a VA audio examination in July 2010.  His current symptoms were recurrent bilateral tinnitus and difficulty understanding speech in noisy environments.  At that time, the Veteran denied any overall functional impairment due to his hearing loss and tinnitus.  The examiner noted that the effect of the hearing loss and tinnitus on the Veteran's usual occupation was difficulty understanding speech in noisy circumstances.  

A July 2010 VA treatment record noted the Veteran's frustration due to an inability to hear an entire conversation without portions having to be repeated.  An October 2010 VA treatment record included the Veteran's reports of difficulty sleeping due to tinnitus, social isolation, and irritability with his daughter.  At the time of treatment, the Veteran was wearing one hearing aid and had difficulty hearing.  The treatment provider diagnosed major depression secondary to a medical condition and stated that the Veteran's depression appeared to be getting worse as his hearing acuity worsened and that the depression rendered the Veteran unemployable.

In May 2011, the Veteran was afforded a VA psychiatric examination to consider the effects of his service-connected depression on his employability.  The examiner noted review of the claims file and discussed the May 2010 and October 2010 VA treatment records and February [sic] 2009 letter from Dr. W.R.R. indicating that the Veteran was unemployable due to his depression and/or hearing loss.  At that time, the Veteran denied having any friends or activities.  The Veteran's depression prevented driving, shopping, sports/exercise, and household chores, as well as having a slight effect on bathing.  The Veteran stated that he had retired from the State of Oklahoma in 1987 as a result of eligibility due to age or duration of work.  Since that time he had done security work at the federal courthouse.  He had never been fired and got along with bosses and co-workers.  He also had worked as a probation officer.  The examiner diagnosed major depression, recurrent and moderate.  The Veteran denied any friends and was not involved in any activities, although he did accompany his nephew (with whom he lived) on errands.  The Veteran was socially isolated and estranged from his daughter, but there was no past occupational impairment.  The examiner concluded that there was not total occupational and social impairment due to the mental disorder or even occasional decrease in work efficiency or intermittent inability to perform occupational tasks due to the depressive disorder.  That said, during periods of significant stress the Veteran could experience a return of panic attacks, increased anxiety, and depression.  Based on the foregoing, the examiner concluded that the Veteran, "is fully cognitively intact and there is no psychosis.  He relates well to his nephew and there is some mild social impairment as he reports he has problems getting along with women in his life, currently has no friends and is estranged from his daughter.  His social skills during his exam were within normal range.  Not counting his advanced age, it is my medical opinion that [the Veteran] can sustain gainful employment if he wears his hearing aids as he is hard of hearing."

The Veteran also was afforded a VA audio examination in May 2011.  The examiner noted review of the claims file.  The Veteran described working as a probation and parole officer for 17 years and that his hearing was adequate for that work.  Thereafter, he worked as a court security officer, but quit when he eventually could not "pass" the annual hearing test.  That said, the Veteran acknowledged that he did not wear hearing aids at that time or for multiple years thereafter.  The examination report indicated that currently the Veteran was successful in the use of his hearing aids, with the current pair being approximately one year old.  As to basis for his current unemployment status, the Veteran stated, "[W]ell, I'm 85 years old!".  He continued to have constant tinnitus, but had grown accustomed to the ringing and no longer found it a problem.  On examination, the Veteran had mild to moderately severe hearing loss in the left ear and mild to severe hearing loss in the right ear.  The examiner concluded that without considering the Veteran's age that he was not precluded from obtaining or maintaining gainful employment as a probation officer or security officer.  The rationale was that the Veteran successfully wore hearing aids and would perform adequately in his areas of training and experience.

During his October 2012 Board hearing, the Veteran stated, "I can't understand anything on TV unless I have my hearing aids in... And I can function with other people one-on-one without my hearing aids, but if I get in a crowd I've got to have my hearing aids."  Significantly, the Veteran also denied any current problems with his service-connected psychiatric disorder stating, "I no longer have depression or anxiety.  I'm through with that."  Instead, the Veteran indicated, "it's mainly my hearing that I'm here for, hearing disability."  The Veteran denied any current treatment for his depression and stated that he had made friends at his place of residence in the previous year.  

Again, and as noted above, the Veteran was scheduled for a VA audio examination in February 2013, but failed to appear.

Thus, there is potentially conflicting medical evidence as to the effect that the Veteran's service-connected disabilities have on his ability to work.  On the one hand, the January 2009 private physician's letter and the May 2010 and October 2010 VA treatment records included opinions that the Veteran's service-connected depression alone, or in some combination with his service-connected bilateral hearing loss, rendered him unemployable.  The Board finds these opinions of limited probative value in light of the subsequent May 2011 VA examination reports and the Veteran's statements during the October 2012 Board hearing.  As discussed, during the October 2012 Board hearing the Veteran specifically denied ongoing treatment for or problems with his service-connected depressive disorder.  The Veteran's VA treatment records support that proposition, wherein the most recent records (from June 2013) note normal psychiatric functioning.  That said, the Veteran's improvement in symptoms appears to be in some measure attributable to continued prescription and use of anti-depressant medication.  In addition, the May 2011 VA psychiatric examination report considered and discussed the evidence suggesting that the Veteran's depressive disorder symptoms rendered him unemployable, but provided an extensive rationale as to the basis for concluding that the depressive disorder did not, in fact, render the Veteran unable to obtain or maintain substantially gainful employment.  The opinion was thorough and supported by the evidence of record.  At most, therefore, the evidence of record demonstrates that the Veteran's service-connected disabilities (and in particular his depressive disorder) rendered him unable to secure or maintain a substantially gainful occupation at 2009 and 2010, but that such condition was not permanent in nature.  As discussed, the May 2011 VA examination reports and the Veteran's statements during the October 2012 Board hearing clearly demonstrate significant improvement in his psychiatric symptoms and potential occupational functioning.

Thus, the Veteran's service-connected depressive disorder does not render him unemployable nor, indeed, does his service-connected tinnitus.  As noted in the May 2011 VA audio examination, the Veteran indicated that he had grown used to the constant ringing in his ears and that it did not bother him.

As to the Veteran's service-connected bilateral hearing loss, the May 2011 VA audio examination report makes clear that the Veteran can hear adequately to perform normal duties in his prior areas of employment when wearing his hearing aids.  The Board recognizes that there are significant records and reports prior to this time period wherein the Veteran stated that his hearing aids did not help his hearing acuity and simply made the unintelligible noises louder.  However, at the time of the May 2011 VA examination the Veteran had been using new hearing aids that were approximately a year old.  Based on the examination results, the new hearing aids clearly improved the Veteran's hearing acuity and overall functioning.  This conclusion is substantiated by the Veteran's reports during the October 2012 Board hearing.  Although the Veteran reported that his hearing problems were his primary health concern, he clearly stated that he was able to hear and understand the television, as well as spoken conversations in noisy environments, when using his hearing aids.  Indeed, the Veteran maintained the ability to converse in one-on-one situations even without a hearing aid.  In light of the foregoing, the Board cannot conclude that the Veteran's bilateral hearing loss disability renders him unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 60 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


